FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MELINDA GABRIELLA                                No. 14-17115
VALENZUELA, FKA Enrique Mendez,
                                                 D.C. No. 2:14-cv-01153-NVW-
               Plaintiff - Appellant,            MHB

 v.
                                                 MEMORANDUM*
COUNTY OF MARICOPA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Melinda Gabriella Valenzuela, an Arizona state prisoner, appeals pro se

from the district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging

Eighth Amendment violations in connection with her medical care. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      Dismissal of Valenzuela’s action was proper because at least three of

Valenzuela’s prior § 1983 actions were dismissed as frivolous or for failure to state

a claim, and Valenzuela did not plausibly allege that she was “under imminent

danger of serious physical injury” at the time she lodged the complaint. 28 U.S.C.

§ 1915(g); Andrews, 493 F.3d at 1055 (an exception to the three-strikes rules exists

only where “the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing”).

      Valenzuela’s request for an order stating that documents must be mailed to

the court, filed on April 24, 2015, is denied.

      AFFIRMED.




                                           2                                  14-17115